 



Exhibit 10.2

CONSULTING AGREEMENT

     This Consulting Agreement (“Agreement”), dated to be effective as of
July 1, 2005 (the “Effective Date”), is between Ace Cash Express, Inc., a Texas
corporation (the “Company”), and Donald H. Neustadt, an individual resident of
the State of Texas (“Neustadt”). The Company and Neustadt are hereinafter
referred to as the “Parties.”

     WHEREAS, the Company wishes to obtain Neustadt’s services as a consultant,
upon the Company’s request, regarding various aspects of the Company’s business
with which Neustadt is familiar as a result of his previous long-term employment
with the Company;

     WHEREAS, the Company wishes to obtain Neustadt’s covenants not to engage in
certain activities that are competitive with the Company’s business or that
interfere with the Company’s business and relationships; and

     WHEREAS, the Parties have entered into and delivered to each other an
Employment Separation Agreement dated as of June 30, 2005, which is a condition
to the Company’s entering into this Agreement;

     NOW, THEREFORE, in consideration of the foregoing and the covenants set
forth in this Agreement, the Parties hereby agree as follows:

     1. Consulting Services: Neustadt shall, for the six consecutive years on
and after the Effective Date, consult with the Company and its agents (including
its attorneys), and provide to the Company and its agents such assistance, as
the Company or its agents may reasonably request from time to time in connection
with or relating to the Company’s operations, certain of the Company’s
third-party relationships, and regulatory proceedings or issues or material
litigation involving the Company. The consulting services shall include duties
such as:



  (a)   Neustadt’s review of copies of certain internal operational and
financial reports and information provided to him and his advice to executive
officers of the Company regarding the subject matter of the reports and
information;     (b)   Neustadt’s review of abnormal patterns and trends
regarding check cashing and loan processing to provide timely recognition of
fraudulent activity;     (c)   Neustadt’s recommendations for enhancements to
the daily detailed operational reporting;     (d)   Neustadt’s consultation to
the CEO and Executive Management Team regarding trends and potential process and
control improvements;     (e)   Neustadt’s improvement of check cashing and loan
underwriting systems;

 



--------------------------------------------------------------------------------



 



  (f)   Neustadt’s development of systems enhancements as directed by the CEO or
Executive Staff;     (g)   Neustadt’s evaluation of risk management
methodologies and recommendations for improvement;     (h)   Neustadt’s review
of regulatory proceedings and issues and, if applicable, material litigation
involving the Company and his advice to executive officers of the Company
regarding those proceedings or litigation.

Neustadt will be required to maintain access to the AS 400 operating system and
Essbase from either home or office. Neustadt’s duties will necessarily change as
a result of the evolving nature of the Company’s business and the resulting
issues and circumstances affecting the Company and its business.

The Company’s payments of amounts and provision of benefits to Neustadt, as
described in paragraph 5 below, shall constitute compensation to Neustadt for
all of these consulting services. This paragraph shall not apply, however, to
any actions that Neustadt takes or must take as a separate party to any of such
litigation or regulatory proceedings in which the Company is also involved.

     2. Trade Secrets: The Parties acknowledge and agree that, during the
consulting relationship hereunder, the Company will provide and make available
to Neustadt, and Neustadt will have access to and become familiar with, various
trade secrets and proprietary and confidential information of the Company, the
Company’s direct and indirect subsidiaries (the “Subsidiaries”), and their
affiliates, including processes, computer programs, compilations of information,
records, sales procedures, customer requirements, pricing techniques, customer
lists, identity of employees, methods of doing business, and other confidential
information (collectively, “Trade Secrets”) which are owned by the Company, the
Subsidiaries, and/or their affiliates and regularly used in the operation of
their business, and as to which the Company, the Subsidiaries, and/or their
affiliates take precautions to prevent dissemination to persons other than
certain directors, officers, partners, managers, members, and employees.
Neustadt acknowledges and agrees that the Trade Secrets (a) are secret and not
known in the industry; (b) give the Company, the Subsidiaries, and/or their
affiliates an advantage over competitors who do not know or use the Trade
Secrets; (c) are of such value and nature as to make it reasonable and necessary
to protect and preserve the confidentiality and secrecy of the Trade Secrets;
and (d) are valuable and special and unique assets of the Company, the
Subsidiaries, and/or their affiliates, the disclosure of which could cause
substantial injury and loss of profits and goodwill to the Company, the
Subsidiaries and/or their affiliates. Neustadt may not use in any way or
disclose any of the Trade Secrets, directly or indirectly, during the consulting
relationship or at any time thereafter, except (i) as required in connection
with a judicial or administrative proceeding or in connection with rendering the
consulting services described in paragraph 1 above, or (ii) if the information
becomes public knowledge other than as a result of an unauthorized disclosure by
Neustadt. All files, records, documents, information, data, and similar items
relating to the business of the Company, whether prepared by Neustadt or
otherwise coming into his possession, will remain the exclusive property of the
Company, and in any event must be promptly delivered to the Company upon the
expiration or termination of the consulting

2



--------------------------------------------------------------------------------



 



relationship under this Agreement. Neustadt agrees upon his receipt of any
subpoena, process, or other request to produce or divulge, directly or
indirectly, any Trade Secrets to any entity, agency, tribunal, or person,
Neustadt shall timely notify and promptly hand deliver a copy of the subpoena,
process or other request to the Company. For this purpose, Neustadt irrevocably
nominates and appoints the Company (including any attorney retained by the
Company), as his true and lawful attorney-in-fact, to act in Neustadt’s name,
place and stead to perform any act that Neustadt might perform to defend and
protect against any disclosure of any Trade Secret.



  3.   Noncompetition Covenant:



  (a)   During the maximum 72-month term of the consulting relationship
hereunder (the “Restricted Period”), Neustadt shall not, anywhere within the
Restricted Territory (as defined below), directly or indirectly engage in any
activity which, or any activity for any enterprise or entity a material part of
the business of which, is a Competing Business (as defined below). The activity
prohibited by the preceding sentence includes any kind of ownership (other than
ownership of less than 1% of a class of publicly traded securities) in or of, or
acting as a director, officer, agent, employee, or consultant of or for, any
enterprise or entity referred to in the preceding sentence. For the purpose of
this paragraph 3(a), the “Restricted Territory” means, collectively, Dallas
County, Texas; each county (or equivalent subdivision) of any state, district,
or territory of the United States of America in which the Company or any of the
Subsidiaries has any retail location; and each county (or equivalent territory)
adjacent to any of the preceding counties (or equivalent territories). Also for
the purpose of this paragraph 3(a), “Competing Business” means any business that
is competitive with (i) any business conducted by the Company or any of its
Subsidiaries as of the Effective Date, (ii) any business that the Company or any
of its Subsidiaries plans, as of the Effective Date, to conduct in the future if
Neustadt has been involved before the Effective Date in formulating or
implementing those plans, and (iii) any business conducted, or any plan to
conduct business, by the Company or any of its Subsidiaries, in addition to or
different than any business or any plan described in either of the two preceding
clauses, during the consulting relationship hereunder if Neustadt renders any
consulting time or effort for the Company regarding that additional or different
business or plan. Further, for the purpose of this paragraph 3(a), “indirectly”
means the performance of services by any business or entity in which Neustadt
either owns or possesses more than a 1% interest in profits, losses, or capital
or is a partner, or for which Neustadt acts as officer, director, agent, or
representative, or to which Neustadt provides consulting or advisory services.  
  (b)   Neustadt acknowledges and agrees that, in light of the Company’s
covenants herein and other applicable circumstances, the restrictions imposed in
this paragraph 3 are reasonable, are prompted by the Company’s desire to protect
its legitimate business interests (including the Trade Secrets), and will not be
unduly burdensome to him.     4.   Nonsolicitation Covenants:

3



--------------------------------------------------------------------------------



 



  (a)   During the Restricted Period, Neustadt shall not directly or indirectly
solicit, divert, or appropriate to or for any Competing Business (as defined in
paragraph 3(a) above) the financial services business of any customer of the
Company, or in any manner solicit or induce any customer, franchisee, supplier,
or other person with a business relationship with the Company to cease that
business relationship with the Company or to refuse in the future to conduct
business with the Company. In this paragraph 4, “indirectly” is used as defined
in paragraph 3(a) above.     (b)   During the Restricted Period, Neustadt shall
not directly or indirectly solicit, recruit, or employ any employee or regular
consultant of the Company, or in any other manner attempt to induce any employee
or regular consultant of the Company to leave the employ of the Company or cease
his or her consulting or other business relationship with the Company, unless
such person has not been employed by or provided consulting services to the
Company at least 12 months before any solicitation, recruitment, or employment
by Neustadt or any entity or enterprise with which Neustadt is in any way
associated.     (c)   Neustadt acknowledges and agrees that, in light of the
Company’s covenants herein and other applicable circumstances, the restrictions
imposed in this paragraph 4 are reasonable, are prompted by the Company’s desire
to protect its legitimate business interests (including the Trade Secrets), and
will not be unduly burdensome to him.

     5. Payments and Benefits to Neustadt: In consideration for Neustadt’s
consulting services and his compliance with or performance of all of his other
covenants herein:



  (a)   The Company shall pay Neustadt during the term of the consulting
relationship, by checks drawn on one or more accounts of the Company, 72 monthly
installments of $19,125.00 each on or before the first day of each calendar
month, beginning on the Effective Date.     (b)   The Company shall reimburse
Neustadt his reasonable out-of-pocket expenses incurred in rendering the
consulting services described in paragraph 1 above in accordance with the
Company’s reimbursement policies and procedures in effect at the time.     (c)  
The Company shall provide benefits to Neustadt and his Dependent (as defined
below) under the Benefit Plans (as defined below) during the consulting
relationship and during Neustadt’s lifetime after either the expiration of the
consulting relationship or the termination of the consulting relationship by
Neustadt under paragraph 7(c)(i) below. To the extent that Neustadt or his
Dependent, or both, cannot participate in any of the Benefit Plans, however, the
Company shall pay Neustadt an amount that is the economic equivalent of the
coverage that would be provided under the Benefit Plan if Neustadt or his
Dependent (or both, if applicable) had been a participant. “Dependent” means

4



--------------------------------------------------------------------------------



 



      Karen Neustadt so long as she remains a dependent of Neustadt for federal
income tax purposes. “Benefit Plans” means the health, dental, and similar
benefit plans available generally to the Company’s employees that the Company
maintains during the consulting relationship.     6.   Independent Contractor;
Tax Consequences of Payments and Benefits:     (a)   The consulting services
rendered by Neustadt under this Agreement shall be provided as an independent
contractor to the Company, and nothing in this Agreement creates or shall be
deemed to create the relationship of partners, joint venturers,
employer-employee, or principal-agent between the Parties. Neustadt shall have
no authority, without the prior written consent of an executive officer of the
Company, to (i) create any obligation or responsibility on the part of the
Company, (ii) legally bind or obligate the Company in any other manner, or
(iii) supervise or direct any of the Company’s employees.     (b)   The Company
shall not withhold taxes or FICA from any of the payments and benefits described
in paragraph 5 above or report those items as income to Neustadt. Neustadt shall
be responsible for filing all necessary tax returns and remitting amounts due to
the proper taxing authorities for any federal, state, and local tax (including
social security tax) owed by him with respect to the payments and benefits made
to him by the Company hereunder. Neustadt agrees to indemnify the Company
against, and hold the Company harmless from taxes, and any penalties and
interest, assessed against the Company resulting from the Parties’ tax treatment
of the payments and benefits described in paragraph 5 above.     7.   Term and
Termination of Consulting Relationship:     (a)   The term of the consulting
relationship expressed in this Agreement shall commence on the Effective Date
and continue until, and shall expire upon (and including), the day preceding the
sixth anniversary of the Effective Date, unless the consulting relationship is
sooner terminated in accordance with paragraph 7(b) or paragraph 7(c) below.    
(b)   The Company may, upon written notice to Neustadt, terminate the consulting
relationship upon the Company’s determination that (i) Neustadt has refused or
willfully and intentionally failed to render the consulting services to the
Company described in paragraph 1 above or has otherwise breached this Agreement
to any material extent, and if such refusal, failure, or breach is curable or
remediable, such refusal, failure, or breach continues without cure or remedy
after thirty (30) days’ notice to Neustadt by the Company, or (ii) Neustadt is
unable to continue to render consulting services because of any physical or
mental injury, illness, or disability that extends for at least three
consecutive months. The consulting relationship in this Agreement shall also
terminate upon Neustadt’s death.

5



--------------------------------------------------------------------------------



 



  (c)   Neustadt may, upon written notice to the Company, terminate the
consulting relationship upon (i) any failure by the Company to make any of the
payments or provide any of the benefits described in paragraph 5 above that
continues, without cure or remedy, after thirty (30) days’ notice of failure to
the Company by Neustadt, or (ii) a Change in Control, as defined in Exhibit A to
this Agreement.     (d)   In the event of the termination of the consulting
relationship, Neustadt shall be entitled to all amounts payable and benefits to
be provided to him under paragraph 5 above through the calendar month in which
the termination is effective. Except for such amounts, except for the benefits
to be provided under paragraph 5(c) above during Neustadt’s lifetime after the
expiration or the termination of the consulting relationship described in that
paragraph, and except as provided in paragraphs 7(e) and 7(f) below, the Company
shall have no further obligation to pay any amount or provide any other benefit
under this Agreement. Upon Neustadt’s death, any amount that may be due to him
under this Agreement shall be paid to his administrators, heirs, legatees, or
personal representatives, as may be appropriate.     (e)   If the consulting
relationship is terminated by Neustadt upon a Change in Control, then the
Company shall pay Neustadt (i) the sum of all of the remaining monthly
installments described in paragraph 5(a) above that would otherwise be payable
after the date of the termination of the consulting relationship (the
“Installments Payment”), and (ii) an amount equal to the then present actuarial
value (determined by an independent actuary selected by the Company) of the
Company’s good-faith estimate of the benefits that it would otherwise have been
obligated to provide to Neustadt under paragraph 5(c) above (the “Benefits
Payment”). The Installments Payment and the Benefits Payment shall be made in a
lump sum in cash, by certified or cashier’s check, or by wire transfer of
immediately available funds to an account designated by Neustadt. Nevertheless,
if Neustadt should breach or violate any of his covenants in paragraphs 2, 3,
and 4 above at any time during the Restricted Period, Neustadt (or his legal
successor or successors) shall be obligated to immediately pay the Company (or
its legal successor) an amount equal to (A) the sum of all of the monthly
installments that (in the absence of the Installments Payment to Neustadt) would
have been payable to Neustadt for and after the month during which such breach
or violation occurred, and (B) an amount equal to the product of the Benefits
Payment times a fraction, the numerator of which is the number of calendar
months (whether full or partial) remaining in the Restricted Period since the
date of Neustadt’s breach or violation, and the denominator is 72. If Neustadt
must pay such amount because of a breach or violation of a covenant, then he
shall also be obligated to pay interest on such amount, accruing from the date
that payment was made to Neustadt in accordance with the first two sentences of
this paragraph 7(e), at the prime rate publicly announced by JP Morgan Chase
Bank in effect on the date of such breach or violation (or, if less, the maximum
rate permitted by law). Neustadt shall pay the amount or amounts due in cash, by
certified or cashier’s check, or by wire transfer of immediately available funds
to an account designated by the Company.

6



--------------------------------------------------------------------------------



 



  (f)   If the consulting relationship is terminated under clause (ii) of
paragraph 7(b) above or because of Neustadt’s death, the Company shall continue
to pay the remaining monthly installments payable to Neustadt under paragraph
5(a) above in accordance with that paragraph. Nevertheless, if Neustadt should
breach or violate any of his covenants in paragraphs 2, 3, and 4 above at any
time during the Restricted Period, Neustadt shall no longer be entitled to any
of the monthly installments that would have been payable to him, or to any of
the benefits to be provided to him under paragraph 5(c) above, for or after the
month during which such breach or violation occurred.     (g)   The respective
rights and obligations of the Parties under this Agreement shall survive the
expiration or termination of the consulting relationship to the extent necessary
to give full effect to those rights and obligations. Without limiting the
generality of the preceding sentence, the respective rights and obligations of
the Parties under (i) paragraphs 2, 3, and 4 above, (ii) if applicable, and
except as otherwise provided in paragraph 7(e) or paragraph 7(f) above, under
paragraph 5(c) above, and (iii) if applicable, under paragraph 7(e) or paragraph
7(f) above, shall survive the expiration or termination of the consulting
relationship. A Party’s exercise of its or his right to terminate the consulting
relationship shall not be that Party’s exclusive right or remedy in the event of
the other Party’s failure to perform or breach of its obligations under this
Agreement. Further, none of the remedies provided above in this paragraph 7 for
any breach or violation of any of Neustadt’s covenants in paragraphs 2, 3, and 4
above shall be an exclusive remedy.

     8. Assignment: This Agreement is personal to Neustadt, and he may not
assign or delegate any of his rights or obligations hereunder without the
Company’s prior written consent. The Company may assign or delegate its rights
and obligations hereunder to any successor or successors to all or substantially
all of the business and assets of the Company or to any entity that controls, is
controlled by, or is under common control with the Company so long as that
entity is capable of performing the obligations of the Company under this
Agreement. Subject to the foregoing, the rights and obligations under this
Agreement shall inure to the benefit of, and shall be binding upon, the heirs,
legatees, successors, representatives, and permitted assigns of the respective
Parties. None of the Dependents shall be a third-party beneficiary of, or
entitled to enforce any obligations under, this Agreement.

     9. Severability and Reformation: The Parties intend all provisions of this
Agreement to be enforced to the fullest extent permitted by law. If, however,
any provision of this Agreement is held to be illegal, invalid, or unenforceable
under any present or future law, such provision shall be fully severable; this
Agreement shall be construed and enforced as if such illegal, invalid, or
unenforceable provision were never a part hereof; this Agreement shall be
construed and enforced as if such illegal, invalid, or unenforceable provision
were never a part hereof; the remaining provisions of this Agreement shall
remain in full force and effect and shall not be affected by the illegal,
invalid, or unenforceable provision or by its severance; and, in lieu of such
illegal, invalid, or unenforceable provision, there shall be added as a part of
this Agreement a provision as similar in its terms to such illegal, invalid, or
unenforceable provision as may be possible and be legal, valid, and enforceable.
Without limiting the generality of the

7



--------------------------------------------------------------------------------



 



preceding sentence, if a court of competent jurisdiction determines that the
scope of any restriction in paragraphs 3 and 4 above is too broad to be enforced
as written, the Parties intend that the court reform the restriction to such
narrower scope as it determines to be reasonable and enforceable.

     10. Notices: Any notice or other communication to be given under this
Agreement by one Party to the other must be in writing and must be
(a) personally delivered, (b) mailed by registered or certified mail, postage
prepaid with return receipt requested, (c) delivered by a reputable courier
service, or (d) transmitted by facsimile, in any event to the address or
facsimile number set forth below (or to such other address or facsimile number
as may have been designated by either or both of the Parties from time to time
in accordance with this paragraph 10):

         
 
  If to the Company:   Ace Cash Express, Inc.
 
      1231 Greenway Drive
 
      Suite 600
 
      Irving, Texas 75038
 
      Attention: Chief Executive Officer
 
      Facsimile Number: (972) 582-1430
 
       
 
  If to Neustadt:   Mr. Donald H. Neustadt
 
      819 Independence Parkway
 
      Southlake, Texas 75092
 
      Facsimile Number: (817) 421-8701

Any notice or other communication delivered personally or by courier service
shall be deemed given and received as of actual receipt. Any notice or other
communication mailed as described above shall be deemed given and received three
business days after mailing or upon actual receipt, whichever is earlier. Any
notice or other communication transmitted by facsimile shall be deemed given and
received upon receipt of the transmission confirmation by the sender.

     11. Amendments and Waivers: No amendment or modification of this Agreement
will be valid or binding upon the Parties unless it is in writing and signed by
both of the Parties. No waiver of any term or condition of this Agreement, or of
any performance or nonperformance of this Agreement, shall be binding unless the
waiver is in writing and signed by the Party against which the waiver is to be
enforced. Any waiver of any breach of any provision of this Agreement will not
operate or be construed as a waiver of any other or any subsequent breach.

     12. Certain Defined Terms: As used in this Agreement, (a) “include” and
“including” do not denote or imply any limitation, (b) “business day” means any
Monday through Friday other than any such day on which the executive offices of
the Company are closed, and (c) “herein,” “hereof,” “hereunder,” and similar
terms are references to this Agreement as a whole and not to any particular
provision of this Agreement.

     13. Governing Law and Venue: This Agreement shall be governed by, enforced
under, and construed in accordance with the laws of the State of Texas, except
only to the extent

8



--------------------------------------------------------------------------------



 



preempted by federal law. Venue for any action or proceeding relating to this
Agreement or the consulting relationship hereunder shall lie exclusively in
courts in Dallas County, Texas.

     14. Entire Agreement. This Agreement (with Exhibit A hereto) contains the
entire agreement of the Parties as to the subject matter hereof and supersedes
all prior agreements and understandings, whether oral or written, between the
Parties with respect to the subject matter hereof. Exhibit A is an integral part
of this Agreement.

     15. Statement of Understanding: By executing this Agreement, Neustadt
acknowledges that (a) he has consulted with, or has had sufficient opportunity
to consult with, an attorney of his own choosing regarding the terms of this
Agreement; (b) he has read this Agreement and fully understands its terms and
their import; (c) the consideration provided for herein is good and valuable;
and (d) he is entering into this Agreement voluntarily, of his own free will,
and without any coercion, undue influence, threat, or intimidation of any kind
or type whatsoever.

EXECUTED this 30th day of June, 2005.

     
 
  /s/ DONALD H. NEUSTADT      
 
  DONALD H. NEUSTADT
 
   
 
  ACE CASH EXPRESS, INC.
 
   

         
 
  By :   /s/ JAY B. SHIPOWITZ          

9



--------------------------------------------------------------------------------



 



Exhibit A to Consulting Agreement

“Change in Control” means the occurrence of any one or more of the following:



(i)   Any Person becomes an Acquiring Person, except as the result of (A) any
acquisition of Voting Securities of the Company by the Company or (B) any
acquisition of Voting Securities of the Company directly from the Company (as
authorized by the Board).   (ii)   Individuals who constitute the Incumbent
Board cease for any reason to constitute at least a majority of the Board; and
for this purpose, any individual who becomes a member of the Board after the
Effective Date whose election, or nomination for election by holders of the
Company’s Voting Securities, was approved by the vote of at least a majority of
the individuals then constituting the Incumbent Board shall be considered a
member of the Incumbent Board (except that any such individual whose initial
election as director occurs as the result of an actual or threatened election
contest, within the meaning of Rule 14a-11 under the Exchange Act, or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board shall not be so considered).   (iii)   The
consummation of a reorganization, merger, share exchange, consolidation, or sale
or disposition of all or substantially all of the assets of the Company unless,
in any case, the Persons who or which Beneficially Own the Voting Securities of
the Company immediately before that transaction Beneficially Own, directly or
indirectly, immediately after the transaction, at least 75% of the Voting
Securities of the Company or any other corporation or other entity resulting
from or surviving the transaction (including a corporation or other entity
which, as the result of the transaction, owns all or substantially all of Voting
Securities of the Company or all or substantially all of the Company’s assets,
either directly or indirectly through one or more subsidiaries) in substantially
the same proportion as their respective ownership of the Voting Securities of
the Company immediately before that transaction.   (iv)   The Company’s
shareholders approve a complete liquidation or dissolution of the Company.

For the purposes of the preceding definition, the following terms have the
corresponding meanings:

“Acquiring Person” means any Person (other than an Excluded Person) who or
which, alone or together with all Affiliates and Associates of that Person, is
the Beneficial Owner of 25% or more of the Voting Securities of the Company then
outstanding.

“Affiliate” and “Associate” have the respective meanings ascribed to them in
Rule 12b-2 under the Exchange Act.

A-1



--------------------------------------------------------------------------------



 



“Beneficial Owner” means beneficial owner as defined in Rule 13d-3 under the
Exchange Act. (“Beneficially Owns” has the correlative meaning.) Any calculation
of the number of Voting Securities outstanding at any particular time, including
for purposes of determining the particular percentage of such outstanding Voting
Securities of which any Person is the Beneficial Owner, shall be made in
accordance with the last sentence of Rule 13d-3(d)(1)(i) under the Exchange Act.

“Board” means the Board of Directors of the Company.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

“Excluded Person” means:



(i)   Neustadt or any group (within the meaning of Section 13(d)(3) of the
Exchange Act) of which Neustadt is a member;   (ii)   any Person that controls
(as defined in Rule 12b-2 under the Exchange Act) the Company as of the date of
the Agreement or any group of which any such Person is a member;   (iii)   any
employee-benefit plan, or related trust, sponsored or maintained by the Company
or any of its Subsidiaries, or any trustee or other fiduciary thereof; or   (iv)
  any corporation or other entity owned directly or indirectly by the
shareholders of the Company in substantially the same proportions as their
ownership of the Voting Securities of the Company.

“Incumbent Board” means the members of the Board on the Effective Date (subject,
however, to clause (ii) of the definition of “Change in Control”).

“Person” means any individual, firm, corporation, partnership, limited liability
company, trust, or other entity, including any successor (by merger or
otherwise) of such entity.

“Subsidiary” means a corporation or other entity, whether incorporated or
unincorporated, of which at least a majority of the Voting Securities is owned,
directly or indirectly, by the Company.

“Voting Securities” means securities or other interests having by their terms
ordinary voting power to elect members of the board of directors of a
corporation or individuals serving similar functions for a noncorporate entity.

A-2